Title: From John Adams to Elbridge Gerry, 4 November 1779
From: Adams, John
To: Gerry, Elbridge


     
      My Friend
      Braintree Novr. 4. 1779
     
     Yours of Octr. 12 has been, seven days, by me. Am happy to learn that my Accounts and Vouchers arrived Safe, by Mr. Lowell. I know not how the Board will explain, the three Months after Notice of Recall, as applied to me. If they were to allow three Months after my Arrival, it would be no more than just.
     Mr. Dana, I presume will accept, and sail with me, in seven a few days.
     I am clear for Three Branches, in the Legislature, and the Committee have reported as much, tho aukwardly expressed. I have considered this Question in every Light in which my Understanding is capable of placing it, and my Opinion is decided in favour of Three Branches. And being, very unexpectedly called upon to give my Advice to my Countrymen, concerning a Form of Government, I could not answer it to myself, to them, or Posterity, if I concealed or disguised my real Sentiments. They have been received with Candor, but perhaps will not be adopted. In such a State as this, however, I am perswaded, We never shall have any Stability, Dignity, Decision, or Liberty, without it. We have so many Men of Wealth, of ambitious Spirits, of Intrigue, of Luxury and Corruption, that incessant Factions will disturb our Peace, without it. And indeed there is too much reason to fear with it. The Executive, which ought to be the Reservoir of Wisdom, as the Legislature is of Liberty, without this Weapon of Defence will be run down like a Hare before the Hunters. But I have not Time to enlarge.
     I am more Solicitous about the Means of procuring, the salary you mention, than the sum of it. I can make it do, if I can get it. But I wish I had Power to borrow Money, and also Power to draw upon, Dr. Franklin, or the American Banker, in Case of Necessity. I should get it, in that Way.
     Mr. Jay, will have no Difficulty, for Spain will undoubtedly, furnish him, as they did Mr. Lee, who I believe, but am not certain, has some Spanish Money remaining in his Hands. I know not how much, and may be mistaken in Supposing he has any.
     You think my Appointment ought not to be divulged: but it was public in Boston and in every Bodys Mouth upon Change, before I heard a lisp of it. If it is generally approved I am happy. Happy and blessed indeed shall I be if I can accomplish my Errand, and give general Satisfaction in the End.
     Let me beseech you by every Feeling of Friendship as well as Patriotism, to continue your Favours, and transmit me the Journals, News Papers, Pamphlets, as well as your Advice, from Time to Time. My Importance in that Country will depend much upon the Intelligence, that shall be sent me by my Friends, more than you can imagine. If you intend that I shall do you any good, keep me constantly informed, of every Thing. The Numbers, the Destinations of the Army, the state of Finance. The Temper of the People—military operations. The state and the Prospects of the Harvests, the Prices of Goods—the Price of Bills of Exchange—the Rate between silver and Paper. Nothing can come amiss. The Growth or decline of the Navy, the Spirit and success of Privateers, the Number of Prizes,—the Number, Position, Exertions and designs of the Enemy.
     Your Election comes on, this Month, and it is sure. I wish I was as sure of getting safe to France. God bless you.
    